decided May 31, 1911.
Renewal of Motion to Dismiss.
On the Merits.
[115 Pac. 1068.]
On Motion to Dismiss.
Mr. Justice Bean
delivered the opinion of the court.
Plaintiff files a motion to dismiss the appeal for the reason that defendant filed no transcript within the time allowed by law, and that the necessary clerk’s fees have not been paid. From the record it appears that the transcript in this case was filed on March 16, 1910, and within the time allowed.
*551. This cause was tried in the lower court upon the same testimony as that introduced in a suit between the same parties to foreclose a chattel mortgage upon the same property, and apparently, on account of the transcripts in the two cases of the same name being filed at the same time, some delay was caused in the payment of fees. This has been corrected. The motion to dismiss therefore will be denied, and it is so ordered.
Motion Denied.